 580DECISIONS OFNATIONALLABOR RELATIONS BOARDAmericanGuildofVarietyArtists,AFL-CIO(Harrah's Club,et al.)andCharles Peterson. Case20-CC-782June 11, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn February 11, 1969, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatitceaseand desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also foundthat the Respondent had not engaged in certainotherallegedunfairlaborpracticesandrecommended dismissal of those allegations of thecomplaint.Thereafter,theGeneralCounsel, theRespondent,and the Intervenor,Harrah'sClub,filed exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrialExaminer only to the extent consistentherewith.Harrah'sClubandSparksNuggetoperategambling casinos in the Reno-Lake Tahoe area, andprovide other services including entertainment fortheir customers. In their main showrooms,the clubsemploy on a year-round basis what are known ashouse bands,the primary function of which is toaccompany top-name entertainers appearing in theshowrooms.From March 1 through April 30, 1968,these house bands,representedby the AmericanFederation ofMusicians,went on strike againstHarrah's, the Sparks Nugget and other clubs in thearea.In sympathetic support of the AFM strike,RespondentAGVAsent telegrams to its membersGaylord and Holiday,Dinah Shore,and TennesseeErnie Ford (scheduled to perform at Harrah's) andSidCeasar(scheduled to perform at the Nugget)requesting that they honor the AFM picket lines orsuffer union disciplinary action.The Trial Examiner found that Respondent'stelegrams toGaylord and Holiday and to SidCeasar coerced and restrained them not to work atthe casinos in violation of Section 8(b)(4Xii)(B) oftheAct.He dismissed similar allegations againstRespondent with respect to the telegrams it sent toDinah Shore and Tennessee Ernie Ford on theground that these entertainers had, or would have,performed struck work for Harrah'sClub and,therefore,were allies of that primary employer. Wefind that Respondent engaged solely in permissibleprimary activity with respect to the pressures itexerted on all of these entertainers.'Itwas not the intent of Congress,nor has theBoard construed the language of Section 8(b)(4), toproscribe primary action by striking employees whoare engaged in a legitimate labor dispute with theiremployer.2For example,littlewould be left of theright to strike if striking employees were denied theconcomitantrightofpeacefullypicketingtheimmediate business of their employer. Yet, plainly,the object of picketing is frequently to influencethird persons to withhold their business or servicesfrom the struck employer during the course of thedispute.In terms of effect, then,there may well beno distinction between lawful primary picketing andunlawful secondary picketing proscribed by Section8(bX4).One important test of the lawfulness of aunion'spicketingactivities in the course of itsdisputewith an employer is the identification ofsuch picketing with the actual functioning of theprimary employer's business at the situs of the labordispute.3Thus,as the Supreme Court has recentlystated in affirming those Board Decisions which hadadopted this general principle,direct appeals to "allthose approaching the situs whose mission is selling,deliveringorotherwisecontributingtotheoperations which the strike is endeavoring to halt"towithhold their services constitutes traditionalprimary activity outside the scope of Section8(bX4). 4Inapplying these traditional principles to thepresent case,it is not and cannot be contended thatRespondent'sactions called for anything but therefusal of the entertainers to cross the picket lines ofthe striking musicians at the clubs in question. Thepicket lines were established in furtherance of aprimary strike of the employees of the picketedcasinos,and the telegrams advised the stars thatAGVAsupported the strike and instructed them to'In view of our disposition of the issues raised by the allegations of thecomplaint,infra,we deem it unnecessary to decide whether any of the starentertainers involvedherein,or all of them,performed or agreed toperform"struckwork"within the meaningofN L R.B.v.BusinessMachinesand OfficeApplianceMachinesConferenceBoard,etc, (RoyalTypewrlrers),228 F.2d 553,or whether they are employees within themeaning of Section2(3) of the Act,as contended by Respondent.'SeeLocal 761.ICE v. N L.R.B. (General ElectricCompany).366 U.S.667, and cases cited therein.'InternationalBrotherhoodofTeamsters,Local807(SchultzRefrigerated Services, Inc.).87 NLRB502, 505.'United Steelworkersv.N.L.R B. (Carrier Corporation),376 U.S. 492,499. See alsoOilWorkers.Local346(The Pure Oil Company),84 NLRB315, 319;International Brotherhoodof Teamsters, Local 807 (SchultzRefrigerated Services,Inc.).87NLRB502, 505;Newspaperand MailDeliverersUnion (InterboroughNews Company),90NLRB 2135,2149-2150;Sailors Unionof the Pacific(MooreDrydock),92 NLRB 542,551-552.176 NLRB No. 77 AMERICANGUILD OF VARIETY ARTISTShonor thepicketline.The conduct of theRespondent in advising its membersto honor theAFM picketlineswas not substantiallydifferentfrom that of the AFMitself in conducting thepicketing at the situs of the disputes,namely at theclubsthemselves.,Accordingly,we find thatAGVA'S conductdoes not fall intothe category ofillegal secondaryactivity by virtue of the fact that itassistedanotherunion in that unions'slabor dispute.5It is clear,moreover,that the workof the AGVAstarshere involved not only contributed "to theoperations which the strike... [was] endeavoring tohalt" but infactwas directly related to the normaloperations of these casinos.The recorddemonstratesthat the shows in which the stars were engaged toperformarean important means of enticing thepublic to the clubs in the hope and reasonableexpectation that once inside the club they can beinduced to try their luck in the casinos.Moreover,the actual performancesof thestar-typeentertainerare coordinated into the overall showoffered by theclub by clubmanagers as to timing,pace, material,rehearsals,etc.,allwith a view to enhancing thefinancial success of the gambling enterprise. Thepresence of such entertainers, then,isa customaryandnecessaryadjuncttotheNevada casinooperations.Accordingly,inasmuch as the work ofthe star performers was in fact inextricably involvedwith and necessary to the normal operations of thecasinos, and as Respondent's telegramed instructionsto all of the performers involved tohonor the AFMpicket line appealed for and induced action only atthe situs of the dispute by persons "contributing tothe operations which the strike was endeavoring tohalt,"we find that they constituted permissibleprimary activity.6We shall,therefore,dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed in its entirety.581TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR.WEBSTER, Trial Examiner: This case with allparties representedwas heard in Reno, Nevada, onNovember 18, 19, and 20, 1968, on complaint of theGeneralCounsel and answer of American Guild ofVarietyArtists,AFL-CIO, herein called Respondent orAGVA. The complaint was issued on August 22, 1968, ona charge filed April 11, 1968. The complaint alleges thatRespondent threatened, coerced, or restrained certainperformingartists for the object of forcing or requiringthem to cease doingbusinesswithHarrah's Club andSparks Nugget,Inc., insupport of a labor dispute that theAmerican Federation of Musicians, AFL-CIO, hereincalledAFM, had with Harrah's Club and Sparks Nugget,and other similar establishments in the area, therebyengaging in violationsof Section 8(b)(4)(ii)(B) of theNational Labor Relations Act, herein called the Act.The General Counsel, Respondent, and Harrah's Clubhave filed briefshereinanthey have been carefullyconsidered.'Upon the entire record and my observation ofthe witnesses, I hereby make the following.FINDINGS OF FACT1.THE BUSINESSES OF THE PRIMARY EMPLOYERSHarrah's Club is a Nevada corporation with places ofbusiness in Reno and Lake Tahoe, Nevada, where it isengaged in the operation of restaurants and gamblingcasinos. During the past year in the course and conduct ofits business operations, it received gross revenue in excessof $500,000 and purchased and received goods valued inexcess of $50,000 directly from points outside the State ofNevada.Sparks Nugget, Inc., is a Nevada corporation with aplace of business in Sparks, Nevada, where it is engagedin the operation of a gambling casino, restaurants, and ahotel.During the past year, Sparks Nugget received in thecourseand conduct of its business operations grossrevenue in excess of $500,000. During the same period itpurchased and received goods valued in excess of $50,000directly from points outside the State of Nevada.I find that Harrah's Club and Sparks Nugget, Inc., areemployers engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6)and (7) and Section 8(b)(4) of the Act.II.THELABOR ORGANIZATIONS INVOLVED'Milwaukee Plywoodthe GeneralCounsel contend that the activity in question was unlawfulbecause AGVAwas not directly involved in a labor dispute with the casinos.'We reject the apparent view of the Trial Examinerand theory of theGeneralCounsel that,because the star entertainers are independentcontractors,rather then employees, appeals to them to honor a picket linelose their character as permissible primary activity when accompanied bythreats of internal disciplinary action by the union of which they aremembers.In our view,the decision inTennessee Glass164NLRBNo. 19, rests on the fact that the independent contractorsinvolvedtherein were asked, not simply to observe a picket line but to stop doingbusiness completelywith the struck employer,under painof uniondisciplinary action.Though we continue to adhere to the view that uniondisciplinary action directed against employer-members and independentcontractor-members of the union may, in some circumstances,constitute,restraint,or coercion within the meaning of Section 8(bx4Xii),impositionof such sanctions does not convert appeals for permissible action intoappeals for an unlawfulobject.AmericanGuildofVarietyArtists,AFL-CIO,Respondent herein,American Federation of Musicians,AFL-CIO, herein called AFM, and Reno MusiciansProtective Association No. 368, AFL-CIO, herein calledLocal 368, AFM, are labororganizationswithin themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Issues and PrefatoryStatementThe issues are asfollows: (1)Whether theartistsOn January 13, 1969,Attorney for Intervenor,Harrah's Club, filedmotion to correct official transcript.No opposition thereto has been filedand the motion has been carefully considered.The motion is granted. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved herein, Gaylord and Holiday, Sid Caesar, DinahShore, and Tennessee Ernie Ford, are employees orindependent contractors in their relations with Harrah'sClub and Sparks Nugget. (2) If all or any of them areindependent contractors, aretheyallies of either of theseclubs in connection with their performances at these clubsduringthestrikeof the American Federation ofMusicians? (3) And, if they are independent contractors,didRespondent threaten, coerce or restrain them not towork for Harrah's Club or Sparks Nugget bylanguagecontained in telegrams dispatched by Respondent to eachof these entertainers?The American Federation of Musicians and RenoMusiciansProtectiveAssociationNo. 368 had a labordispute and a strike at Harrah's Club and Sparks Nuggetand other hotels in Reno, Nevada, for the period ofMarch l to April 30, 1968.On April 3, 1968, Respondent sent each of theabove-namedentertainerstelegramsregardingtheirappearances at Harrah's Club or Sparks Nugget duringthe period of the strike. Telegrams were sent by PennySingleton,SecondVicePresidentofRespondent, toGaylord and Holiday, Sid Caesar and Tennessee ErnieFord as follows:This is official notice that the AGVA National Boardhas voted to approve the AFM strike and to honor theAFM picketlines inReno and Tahoe. You arethereforeadvisedthat,accordingtoAGVAConstitution, you are not to perform in any of theReno-Tahoe establishments where AFM is on strike.Telegrams were sent by Truman McDaniel, the SanFranciscoBranchManager of Respondent, to DinahShore and Tennessee Ernie Ford as follows:To Dinah Shore:AGVA National advisors are not to perform at anyReno-Tahoe establish presently struck AFM or they arein violation of AGVA Constitution. [as received]To Tennessee Ernie Ford:AG VA National advises no acts are to perform atanyReno-Tahoe establishment presently struck byAFM or theyare in violationof AGVA Constitution.exceed a maximumof 4 shows nightly to be played duringa consecutive6-hour period. They were scheduled toreceive the sum of $8,500 per week for performances atReno and $12,500 per week for performances at LakeTahoe,with10percentoftheirgrossweeklycompensationtobe deducted by Harrah's Club andforwarded to their agent in Los Angeles, California. Tocomply with Harrah's policy ofno risque material,Gaylord and Holiday agreed to review their material andto delete anything they felt might be objectionable and tosubmit any portion of their act that they thought might bequestionableor borderline to the entertainment director ofHarrah's for approval.Gaylord and Holiday constitute a comedy team withsinging.With them in their actare two musicians, one adrummer andthe otheran organistor pianist. These twopersons areselected and hired by Gaylord and Holidayand paid by them. The pianist, who is also theirconductor, has a contract with Gaylord and Holiday at anannual salary,paid weekly. The drummer is paid when theact is performing. Harrah's Club makes no deductionsfrom the weeklycompensationpaid to Gaylord andHoliday except the 10 percent that goes to their agent.Gaylord and Holiday, however, makesocialsecurity andother deductions from the wages paid the drummer andthe pianist,and I find that they are employees of GaylordandHoliday.The pianist and drummer did notaccompany Gaylord and Holiday during the period of theAFM strike.Harrah's Club determines when the act shall performand how longitshall perform, but Gaylord and Holidaydeterminethe contents of the act except that they mustcomply with Harrah's policy on risquematerial.The main lounges where Gaylord and Holiday appearedare notHarrah's principal show rooms at Reno or Tahoebutaresmallerrooms for entertainmentseatingapproximately 250 persons each. Gaylord and Holiday doa self-containedact and did not utilize a house band orchorus linein their performances at Harrah's. By theircontract with Harrah's, they received 100 percent sole starbilling in the MainLounges, and if any other act appearedin these loungeswith them, it was a relief act.B. Gaylord and HolidayAt the time of the telegram to Gaylord and Holiday,they were performing at the Main Lounge of Harrah'sClub at Lake Tahoe, Nevada. They had just completed a4-weekengagementat the Main Lounge of Harrah's ClubinReno, Nevada, which engagement was from March 1throughMarch 28, 1968. The engagement at Lake Tahoewas scheduled for 4 weeks, from April l through April 28,1968. Gaylord and Holiday completedthis engagement.The contract for the performance of Gaylord andHoliday at Harrah's Club was executed in August 1966and covered their performances for a total of 30 weeks tobe performed in 1967 and 1968. By the terms of thecontract,Harrah'sClub is designated "employer" andGaylord and Holiday are designated as "employees." Thecontract is on a standard form of the AmericanFederation ofMusicians.All of their performances in1967 and 1968 were scheduled for the Main Lounges ofHarrah'sClub at Reno, Nevada, and Lake Tahoe,Nevada. The contract specified the days and hours ofwork and the weekly compensation that they were toreceive.They were to perform 6 days weekly, not toC. Sid CaesarBy contract dated April 2, 1968, on an AGVA standardform contract, Sparks Nugget engaged Sid Caesar toentertain at its main show room, the Circus Room, inSparks, Nevada, for the period of April 5 to 11, 1968, forthe sum of $20,000. This contract was hastily negotiatedfor the reason that the act that had been scheduled forthis period would not or could not perform because of theAFM strike.SidCaesar and his supporting actor, Mickey Deems,drove to Sparks, Nevada, on April 3, 1968. After theirarrival,Caesar received the AGVA telegram. He decidednot to perform.Caesar performs various kinds of acts. One of his actsconsistsof comedy monologues in association withMickey Deems. Caesar determines the contents of his act,and a club, such as Sparks Nugget, however, can ask himto delete any portion it considers risque.Generally, a show in a room such as the Circus Roomconsists of a production number with chorus girls, one ortwo supporting acts, and a star. A singing star usuallybrings his own music, his conductor and a pianist. A bandis furnishedby the Club. A show normally runs about 75 AMERICAN GUILD OF VARIETY ARTISTS583minutes. It is standard practice for the chorus line toperform for approximately 5 minutes. It is Caesar'spractice to fill the remaining 70 minutes with himself andhis people.Caesar selects and compensates his supporting actors.The Nugget makes no deductions from the compensationpaid Caesar except for the AGVA trust funds as specifiedin the contract. The Nugget determines the time for theperformances, the length of the performances and therehearsal times.D. Dinah ShoreOn March 19, 1968, a contract on an AGVA standardform was negotiated between Harrah's Club and DinahShore,asingingstar,forherperformance for 3consecutive weeks, 7 days weekly,commencingon April4, 1968. Remunerationwas in excessof $50,000. She wasto provide and pay for two supporting acts, and Harrahagreed to provide and pay for an orchestra consisting of21musicians with instrumentation as designated by Shore.Itwas anticipated by Shore andher agentsthat themusicians'strikewouldbeoverpriortothecommencement of her performance. Through her agentsshe contracted with comedian Pat Henry to appear withher as a supporting act, and she contracted with the LittleSteps, a dancing group of four persons, also to appearwith her on this show. Harrah's Club was informed oftheir identity and the amounts of their contracts. Harrah'swas interested in the caliber of the supporting acts, butdid not take any part in the selection of these acts nor inthe amount of compensation they were to receive. Shore isnormallyaccompaniedby her personalmanager,ahairdresser, and two musicians - a pianist-conductor anda drummer. These are paid by her and she deductsnecessary employee withholdings from their wages.As the date for the engagement approached,a meetingwas held by those representing Dinah Shore in an effort towork out a means by which she could appear without themusicians, who were on strike. The thought of using achoral group of 20 voices was considered, but on April Ior 2, 1968, it was decided that she would not appear as nomusicianscould be furnished by Harrah's Club and as shewas unable to work out any means by which she couldperform withoutmusicians.On April 3, 1968, she receivedthe telegram from AG VA.E. Tennessee Ernie FordOn December 12, 1967, on an AGVA standard formcontract,Harrah'sClub negotiated for the services ofTennessee Ernie Ford for an engagement at the HeadlinerRoom, Harrah's Club in Reno, Nevada, for a period of 2weeks of 15 shows weekly, commencing on March 28,1968,with remuneration in excess of $50,000. Fordentertains by singing andtelling stories.He agreed toprovide and pay for one supporting act and Harrah agreedto provide and pay for a 17-piece band instrumented asadvised by Ford. By agreement dated January 23, 1968,the engagement was changed from a 2-week engagementto a 3-week engagement,commencingon March 21, 1968.Ford commenced the performance on the scheduledopening date and performed for the first week and 5 daysof the second week. He then discontinuedhis engagementupon receipt of the AGVAtelegram.Ford's contracts and many other business matters arehandled for him by Bedford Corporation, a corporationsetup for this purpose. Prior to the Harrah's Clubengagement,BedfordCorporation contracted with theGood Time Singers as a supporting act for thisengagement, but they did not appear. Accompanying Fordon this engagement, as well as on other engagements,were his personal manager, his conductor, and a man whofunctions as road manager. These persons receive theirwages from Ford or Bedford Corporation.As with all other performers, Harrah's Club determinesthe time of the performance and the length of theperformance. Ford determines the songs and monologues.The proposed schedule for the contents of the showprovided for a production number lasting 4 minutes, songsand monologues by Ford for 24 minutes, Bobbi Martinfor 10 minutes, Good Time Singers for 18 minutes, Fordwith the Good Time Singers for 4 minutes, and Ford'ssongs and monologues for 25 minutes. The total show wasscheduled for 85 minutes. Bobbi Martin was bookeddirectly by Harrah's Club. The proposed performance wasnot used as the Good Time Singers did not appear; theClubwas unable to furnish musicians, and Ford,therefore, did not sing and told stories only.F.ConclusionsIfind that each of the artists involved herein, Gaylordand Holiday, Sid Caesar, Dinah Shore, and TennesseeErnie Ford are independent contractors and not employeesintheir relationshipswithHarrah'sClub and SparksNugget. This is based principally on a lack of the right ofthe clubs to control the contents of their acts except as torisquematerial, the specialized and individualistic natureof the performances of the artists, the fact that theirrelationshipswiththeclubsarelimitedandnotcontinuous, and the fact that the artists are responsible forall expenses incident to the assemblying and presentationof their acts and they bear the risks of profit or loss incompletinganengagementwithinthecontractcompensation. The fact that the AGVA form contractrefers to the club operators as employers and the artists asemployees is not controlling. Thus, I find that the artistsinvolved herein are secondary employers or persons to thedispute between AFM and the clubs. I find that they arepersons or employers engaged in commerce or in anindustryaffectingcommerce within the meaning ofSection 2(6) and (7) and 8(b)(4) of the Act.'A union may make an appeal to secondary employersto cease engaging in business with a primary employerwithwhom the union has a dispute,3 but a union isprecluded by Section 8(b)(4)(ii)(B) from accompanyingsuch appeals with threat, restraint or coercion.'However, by the "ally doctrine" a secondary employermay be juxtaposed into a position with a primaryemployer, as to the matters involved in a labor dispute, sothat his operations stand in place of those of the primaryemployer.Then,Section8(b)(4)(ii)(B),applicabletosecondary employers, would not be applicable to him; anda union may engage in the same conduct toward him as itmay engage in against the primary employer.'TheLightCompany, Inc,121NLRB 221;National SymphonyOrchestraAssn.157 NLRB 735'InternationalRiceMilling Co v. N L R B.. 341U.S. 665,with theexception created by the reserved gate doctrine which precludes a unionfrom doing even this in certain situationsLoc 761. IUE (General ElectricCo.) v. N L R B. 366 U.S 667.'EastBayCountiesDry Cleaners Assn,167 NLRB No. 6;TennesseeGlass Company. Inc.164 NLRB No. 19. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs towhether or not the artists involved herein areallies of Harrah'sClub and Sparks Nugget,the primaryemployers,dependsonwhetherornot the artistsperformed or supplanted struck work-the work of thestrikingmusicians,or were called upon to perform orsupplant such work.'If, in order to fill in the void createdby the absence of the musicians,an artist entertains for aperiod longer the he would have done if the musicianswere present, then he in effect would be doing struck workeven though the artist'sentertainmentduring thisadditional time is not or would not be identical to that ofthemusicians.Regardless of its nature,itwould beentertainment replacing struck entertainment.On theother hand,if an artist did no more entertaining than hewould have done in the absence of the strike,then hewould not be an ally.Gaylord and Holiday perform a self-contained act andthemusicians of Harrah'swere not scheduled to workwith them.Gaylord and Holiday did not perform inHarrah'smain show room.They supplanted no struckwork and thus were not allies of Harrah'sClub in itsdispute with AFM.TennesseeErnieFordwas in the midst of hisengagement when he receivedAGVA'S telegram.As therewas no musical accompaniment for his songs, heabandoned his original schedule for the show andentertained with stories only. In filling in and completingthe show in this manner, he was in part supplanting thework of the band.In so doing, he became an ally ofHarrah'sClub in its dispute with AFM.Sid Caesar and Dinah Shore did not perform. DinahShore was unable to perform without the band andbecause of its absence she decided not to appear prior tothe receipt of the AGVA telegram.Had she performedwith choral accompaniment or had she substituted someother type of entertaining for her singing with the band,she would have been an ally of Harrah'sClub.SidCaesar is primarily a comedian and not a singerand he could have completed his part of the show withoutmusicians.He normally performs 70 minutes of a showwithout utilization of a band.However,on receipt of theAGVAtelegram,he decided not to appear. As henormally performs 70 minutes of his show with himselfand his people and without the house band,Ifind that hewas not scheduled to perform struck work and was not anally of Sparks Nugget.Respondent's telegrams to the artists,however,did notdifferentiate between struck work and other work. Eachwas ordered"not to perform" in any of the Reno-Tahoeestablishments being struck.McDaniel's telegrams warnedthat acts that performed would be in violation of AGVAconstitution.Singleton's telegrams advised that"accordingto AGVAConstitution,"the acts were not to perform.Section I, articleXVII,of Respondent's constitutionprovides as follows:Any member who shall violate or fail to observe any ofthe requirements of this Constitution or any of theBy-Laws, Rules,Regulations,Orders or Directives oftheAssociation,orduly authorized committee orrepresentative,orwho shall fail to comply with adecisionof any branch executive or other hearingcommittee or arbitration panel in connection withcompliance with the provisions of any minimum basicagreement, engagement contract,or rule or agreement`N.L.R 6--v.RoyalTypewriter Co.228 F.2d 553 (C.A.2):GeneralMetals Corp..120 NLRB1227; ClimaxMachinery Co..86 NLRB 1243.respectingAGVA franchisedagents,or any memberwho shall in any way be indebted to the Associationmay, after trial, be either fined, censured, suspended,expelled from membership or placed on the NationalUnfair list.Respondent's rule 14 provides as follows:No Memberof AGVA shallcrossanAGVA picketline,or any picket line supported or approved byAG VA.Any member found guilty of violating thisSection shall be fined a minimum of$250 and/or besuspended for a minimum of thirty(30) days or both.Thus,the artists were threatened with fines, censure,suspension and expulsion if they violated the directive.This is clearly coercion within the meaning of Section8(b)(4)(ii),and where done for an objective proscribed bysubsections of Section 8(b)(4), it substitutes an unfairlabor practice.It is not made otherwise by the proviso toSection 8(b)(IXA) which places a limitation on conductdefined as an unfair labor practice by that Section.Subsection (B) to Section 8(b)(4) proscribes coercion ofany person where an object thereof is to force any personto cease doing business with any other person.Ifind thatRespondent,by its telegrams to Gaylord and Holiday andto Sid Caesar,violatedSubsection 8(b)(4)(ii)(B) of theAct.As Ford was performing struck work,and as Shorewould have performed struck work if she had performed,and therefore being allies of Harrah's Club,the coercioncontained inRespondent'stelegrams to them is notproscribed by a subsection to Section 8(b)(4) of the Act,and therefore did not violatetheAct.Under thecircumstances of the nature of the performances of thesetwo stars,Ifind that the fact that the telegrams werebroadly worded and not restricted to struck work is notsignificant.Upon the foregoing findings of fact and conclusions andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Harrah'sClub and SparksNugget,Inc.,areemployers engaged in commerce and in operationsaffecting commerce within the meaningof Section 2(2),(6) and(7) and 8(b)(4) of the Act.2.Dinah Shore, TennesseeErnie Ford, Gaylord andHoliday,and Sid Caesar are persons and/or employersengaged in commerce and in operations affectingcommerce within the meaning of Section 2(1), (2), (6) and(7) and8(b)(4) of the Act.3.By threatening,restraining and coercingGaylord andHoliday and Sid Caesar with fines, censure,suspension orexpulsion for an object of forcing or requiring them tocease doing business with Harrah'sClub and SparksNugget respectively,Respondent has engaged in unfairlabor practices in violation of Section8(b)(4)(ii)(B) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent has not engaged in unfair labor practicesby its telegrams to Tennessee Ernie Ford and DinahShore. AMERICAN GUILD OF VARIETY ARTISTS585THE REMEDYHaving found that Respondent has engaged in unfairlabor practicesviolative ofSection 8(b)(4)(ii)(B) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action designed toeffectuate the policiesof the Act.On the basis of the foregoing findingsof fact andconclusionsof law and the entire record herein, Irecommend that,pursuant to Section10(c) of the Act, theBoard issue the following:ORDERAmericanGuild of VarietyArtists,AFL-CIO, itsofficers,agents,representatives,successors,and assigns,shall:1.Cease and desist from threatening,coercing,or,,restraining Gaylord and Holiday,Sid Caesar,or any otherperson engaged in commerce or in an industry affectingcommerce,foran object of forcing or requiring saidperson to cease doing business with Harrah'sClub orSparks Nugget.2.Take thefollowing affirmative action designed toeffectuate the' policiesof the Act:(a) Post at its headquarters and in each of its offices,includingallplaceswhere notices tomembers arecustomarily posted,copies of the notice attached heretomarked"Appendix.""Copiesof said notice, to befurnished by the Regional Director for Region 20 of theNational Labor Relations Board,after being duly signedby an authorized representative of Respondent,shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonablesteps shall be taken by Respondent therein toinsure that said notices are. not altered, defaced or coveredby any other material.(b) Sign andmail sufficient copies of said notice to theRegionalDirector,Region 20, for the information ofHarrah's Club, Sparks Nugget, Sid Caesar and Gaylordand Holiday and for posting by said employers or persons,ifwilling, at locations on their premises where notices toemployees are posted.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of a copyof thisdecision,what steps Respondent has taken tocomply herewith.'IT IS RECOMMENDED that the complaintbe dismissedinsofar asitallegesunfair labor practices by Respondentby telegrams to Dinah Shore and Tennessee Ernie Ford.APPENDIXPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce or restrain Gaylordand Holiday, Sid Caesar, or any other person engagedin interstate commerce, with fines, censure, suspensionor expulsion for an object of forcing or requiring saidperson to cease doing businesswithHarrah's Cluband/or Sparks Nugget.AMERICAN GUILD OFVARIETY ARTISTS,AFL-CIO(Labor Organization)DatedBy1n the event that this Recommended Order is,adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith.(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.Ifmembershave any questionconcerningthis notice orcompliance with its provisions, they may communicatedirectly withthe Board'sRegionalOffice, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.